Citation Nr: 1124651	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 1, 2000, for the payment of Dependency and Indemnity Compensation (DIC) based on a grant of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  The Veteran died in September 1983.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Appeals Management Center (AMC) in Washington, D.C., which granted the appellant's claims for entitlement to service connection for the cause of the Veteran's death and entitlement to basic eligibility for Dependents' Educational Assistance (DEA).  Notice of the determination, issued in July 2008, stated the "payment" start date for her DIC benefits was May 1, 2000, the first day of the month following her effective date (for the award of service connection for the cause of the Veteran's death).  Similarly, a statement on page 2 of the notice advised that "DIC benefits" had been granted "effective as May 1, 2000."

The appellant requested a Travel Board hearing before a Veterans Law Judge. However, in a May 2010 statement, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

The Board notes that in a July 2009 letter, the appellant requested that her children receive the educational benefits they would have received if entitlement to basic eligibility for DEA had been granted when she first started requesting the benefits.  The appellant also referenced entitlement to DEA in a March 2010 substantive appeal.  The January 2008 rating decision granted basic eligibility for DEA effective September [redacted], 1983, the date of the appellant's death.  Thus, the appellant's claim was previously granted in full, as noted in a March 2010 statement of the case.  In order for a child to claim eligibility for DEA benefits for pursuit of a program of education, the child must file a formal claim with VA.  See 38 U.S.C.A. § 3513 (West 2002); 38 C.F.R. § 21.1030 (2010).  Thus, the appellant cannot apply for DEA benefits for pursuit of a program of education on behalf of her children.  Accordingly, there is no pending issue relating to the grant of basic eligibility for DEA before the Board.


FINDING OF FACT

The appellant's application to reopen her claim for entitlement to service connection for the cause of the Veteran's death was received by the RO on April 17, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2000, for the payment of DIC benefits, based on an award of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.31, 3.102, 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Because the January 2008 rating decision granted the appellant's claim for service connection for the cause of the Veteran's death, such claim is now substantiated.  Her filing of a notice of disagreement as to the May 1, 2000 effective date for payment of DIC benefits based on the January 2008 rating decision award of service connection for the cause of the Veteran's death, does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the effective date here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

In this regard, the March 2010 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations pertaining to the assignment of effective dates.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the payment of DIC benefits based on a grant of entitlement to service connection for the Veteran's cause of death.


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records.  Additionally, the claims file contains the appellant's lay statements in support of her claim.  The Board has carefully reviewed her statements and concludes that there has been no identification of further available evidence not already of record.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

For claims of a service-connected death after separation from service, the effective date is the first day of the month in which the Veteran's death occurred if claim is received within one year after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2).   

For cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date (EED) under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993). 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of 38 C.F.R. § 3.31, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. Chapter 18 for an individual who is a child of a Vietnam veteran, may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

III. Analysis

In a March 1989 rating decision, the Regional Office (RO) in St. Louis, Missouri, denied service connection for the cause of the Veteran's death.  The RO's decision is accepted as correct in the absence of obvious error or clear and unmistakable error, and the claim may not thereafter be reopened and allowed unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c).  

The appellant received notice of the rating decision in March 1989.  There is no indication the appellant filed a notice of disagreement within one year of the rating decision.  A marriage certificate was associated with the claims file following the rating decision, but a marriage certificate had already been associated with the claims file at the time of the March 1989 rating decision, and there is no indication the appellant intended to appeal the decision.

In April 2000, the appellant filed an application to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  The appellant's claim to reopen was received on April 17, 2000.  

In a rating decision dated in January 2008, the AMC granted service connection for the cause of the Veteran's death based on new and material evidence, namely, a VA medical opinion dated in January 2008, that found that the Veteran's melanoma was secondary to sunburn that occurred while on active duty.  A July 2008 VA letter advised the appellant that the effective date for payment of DIC benefits based on the award of service connection for the cause of the Veteran's death was May 1, 2000, the first date of the month following receipt of the appellant's application to reopen the claim for service connection for the cause of the Veteran's death.  

The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Following the unappealed/final denial of service connection for the cause of the Veteran's death by the RO in the decision of March 1989, the effective date for the grant of service connection for the cause of death, based on a claim to reopen, can be no earlier than the date of receipt of the claim to reopen.  

The appellant contends that an effective date prior to May 1, 2000, for the payment of DIC benefits, based on the award of service connection for the cause of the Veteran's death, is warranted because she contacted the St. Joseph, Missouri, VA by phone in late November 1983 to inquire about benefits.  (See July 2009 notice of disagreement, March 2010 statement).  In the March 2010 statement, the appellant reported that when she called the VA in November 1983, she asked if she could file a claim for benefits for herself and her children.  She stated that that she explained that the Veteran's oncologist said that he was fairly sure the Veteran's illness and death were directly due to the Veteran's involvement in Vietnam through his military service.  She noted that she gave the VA representative the Veteran's social security number, dates of military service, information from his DD Form 214, and this doctor's name and information.  The representative told her he would look into her information and get back to her if he had any questions or advice.  He said that if she had a valid claim, she would need to come to the office in St. Joseph and fill out more forms.  She stated that she assumed that when the representative did not call her back, that she did not have a valid claim.  She explained that this is why she had nothing in writing asking for any benefits or information concerning benefits before 1988. 

Although the appellant reports that she contacted the VA in 1983, there is no evidence that the appellant contacted the VA at that time.  The Board notes that in her October 1988 claim, the appellant stated that she was just now finding out that there is a possibility that she can get some compensation from the VA.  When the appellant filed her claim in April 2000, she stated that she tried to apply for VA benefits at the time of her husband's death, but was told that his death was not considered service-connected and it would be a waste of time to apply.  She stated that no paperwork was sent to the VA at that time.  The evidence reflects that the appellant filed a claim for burial benefits at the time of the Veteran's death in November 1983.  She was granted an allowance for funeral and burial expenses in December 1983 and reimbursement of headstone expenses in January 1984.  The appellant's application did not indicate that she wished to file a claim for entitlement to service connection for the cause of the Veteran's death.  Moreover, even if the appellant had filed a claim for service connection for the cause of the Veteran's death prior to March 1989, the March 1989 rating decision was final.  The effective date for the grant of service connection for the cause of death, based on a claim to reopen, can be no earlier than the date of receipt of the claim to reopen.  

In the April 2000 claim, the appellant also reported that when she received a letter from the Agent Orange Administration in July 1991, she was told that it would be forwarded to the VA in Washington, DC, about possible VA benefits.  However, there is no evidence in the claims file indicating the appellant filed a claim for benefits for the cause of the Veteran's death in 1991.    

As there is no evidence that can be construed as a pending claim, formal or informal, before April 17, 2000, there is no factual or legal basis to assign an effective date for the grant of service connection for the cause of the Veteran's death before that date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Thus, the effective date for the award of service connection for the cause of the Veteran's death is the date of receipt of the appellant's claim, April 17, 2000.  Hence, the preponderance of the evidence is against entitlement to an effective date earlier than April 17, 2000, for the grant of service connection for the cause of the Veteran's death.  As such, the provisions of 38 C.F.R. § 3.31 preclude payment of DIC benefits earlier than the first day of the month following such effective date, namely May 1, 2000.


ORDER

Entitlement to an effective date earlier than May 1, 2000 for the payment of DIC benefits, based on an award of service connection for the cause of the Veteran's death, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


